Citation Nr: 1043262	
Decision Date: 11/17/10    Archive Date: 11/24/10

DOCKET NO.  06-02 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the Army from June 1972 to 
March 1974.  He received a general (under honorable conditions) 
discharge for unsuitability. 

This matter originally came before the Board of Veterans' Appeals 
(Board) on an appeal from a rating decision issued by the 
Regional Office (RO) in Cleveland, Ohio.  It was previously 
remanded by the Board for additional development in December 2008 
and in August 2009.  

Although the Veteran's claim for service connection for an 
acquired psychiatric disorder was originally phrased as 
entitlement to service connection for an anxiety disorder, in 
light of the decision of the United States Court of Appeals for 
Veterans Claims in Clemons v. Shinseki, 23 Vet. App. 1 (2009) 
(holding that the scope of a mental health disability claim 
includes any mental disability that may reasonably be encompassed 
by the claimant's description of the claim, reported symptoms, 
and the other information of record), the Board has 
recharacterized the issue as stated on the title page.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

VA treatment records dated from 2003 through June 2005 are of 
record.  However, the VA examiner who interviewed the Veteran in 
June 2010 indicated that he reviewed additional VA treatment 
records via VA's Computerized Patient Record System (CPRS).  
These included VA treatment records dating to at least September 
2009.  The examiner relied heavily on these records in his report 
of examination.  Because the VA examiner relied heavily upon 
clinical records that are not of record, VA has a duty to obtain 
the Veteran's VA treatment records for the period after June 2005 
and to associate them with the claims file.  The Board notes that 
VA regulations provide that VA will make as many requests as are 
necessary to obtain relevant records from a federal department or 
agency, such as a VA medical facility.  VA will end such efforts 
only if it concludes that the records sought do not exist, or 
that further attempts to obtain them would be futile.  See 38 
C.F.R. § 3.159(c)(2) (2010). 

Additionally, in its August 2009 remand, while the Veteran's 
service treatment records and service personnel records were 
already in the claims file, the Board directed the RO to contact 
the National Personnel Records Center (NPRC) to attempt to 
ascertain whether any additional records, specifically, those 
related to the Veteran's discharge from the service and his 
receipt of either administrative or psychological counseling, 
existed.  A negative response was required if no such records 
existed.  The claims file reflects that a notation was made next 
to the remand instructions that the Veteran's service treatment 
records and personnel records were already in the claims file.  
The RO contacted the NPRC to determine whether additional records 
related to the Veteran's discharge existed but did not request 
records pertaining to any counseling that the Veteran may have 
received.  If there are no additional service treatment records 
or service personnel records other than those which are already 
of record, then the RO should include a formal finding to that 
effect and place it in the claims file.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain the Veteran's VA 
treatment records for the period after June 
30, 2005 and associate them with the claims 
file.  This should include all of the 
Veteran's records that are contained in the 
CPRS.  

2.  The RO/AMC should contact any appropriate 
sources necessary to determine whether the 
service treatment records and service 
personnel records in the claims file are 
complete.  If so, the RO should issue a 
formal finding that no additional records 
exist and this should be placed in the claims 
file.  If additional service treatment 
records or service personnel records exist, 
they should be associated with the claims 
file.

3.  After completion of the above 
development, the Veteran's claim should be 
readjudicated.  If the determination remains 
adverse to the Veteran, he and his 
representative should be furnished with a 
supplemental statement of the case and given 
an opportunity to respond thereto.  

Then, if indicated, this case should be returned to the Board for 
the purpose of appellate disposition.  The appellant has the 
right to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


